Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (promoter; E1; piggyBac; ubiquitous chromatin opening elements; virus packaging cell line (e.g. HEK293)) in the reply filed on 2/12/2021 is acknowledged.  
The traversal is on the ground(s) that: the restriction is improper and withdrawal is requested; a restriction should never be required unless an examination of all the claims in a single application would be a serious burden on the Examiner; unity of invention exists where there is a technical relationship among the claimed inventions involving at least one special technical feature; the claims all contain a common invention feature in that they relate to a viral vector; a search for all these claim groups and species would not impose a burden.
This is not found persuasive because: first, it is noted the instant application is a 371 application falling under the lack of unity standard, not the search burden standard; further, as indicated in the Restriction Action issued 12/22/2020,  no special technical feature exists for Groups I-II as defined by PCT Rule 13.2 because it does not define a contribution over the prior art in view of the teachings of Aguilar-Cordova et al. (WO068399A2; previously cited); because the technical feature of Groups I-II is not a special technical feature, unity of invention is lacking and restriction is considered proper.
The requirement is still deemed proper and is therefore made FINAL.
s 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/12/2021.
Claims 1-17 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 11/13/2019; 11/21/2019; 12/3/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 9-11 as submitted 10/10/2019.
As to claim 9, the claim recites “piggyBac”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name (See MPEP 2173.05(u)).
As to claim 10, the claim recites “just inside”. The term "just inside" in claim 10 is a relative term which renders the claim indefinite.  The term "just inside" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As to claim 11, the claim recites “preferably”. It is not clear if the recitation following “preferably” is a required limitation or not (See MPEP 2173.05(d)).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

5. Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 17 recites “the mammalian cell”. Such a recitation reads on a human organism.
To overcome this rejection, the claim should recite “An isolated mammalian cell…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-4, 7, 10-13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Cordova et al. (WO068399A2; previously cited; cited in applicant’s IDS submitted 11/13/2019).
See claims 1-4, 7, 10-13, 15, 17 as submitted 10/10/2019.
Aguilar-Cordova et al. teaches: adenoviral vector (p. 2)(as recited in claims 1, 4); transposon (p. 3)(as recited in claim 1); polynucleotide flanked by inverted repeats that bind a transposase (p. 4)(as recited in claim 1, including wherein nucleic acid encoding transposase is not considered to be flanked by transposase ITRs as transposase binds to inverted repeats flanking polynucleotide as recited in claim 1); transposase encoding polynucleotide linked to regulatory sequence (p. 4)(as recited in claim 1); transgene for expression (p. 3)(as recited in claim 1); wherein transposon could be used to integrate gene of interest into a host genome (p. 2)); promoter, including inducible and repressible (p. 15)(as recited in claims 2, 3); wherein transposons can integrate a gene into a host genome (p. 2)(as recited in claim 7); therapeutic agent can be a polypeptide (p. 7)(as recited in claim 11); composition for treatment (pages 7, 23)(interpreted as composition with carrier as recited in claim 15); transduction of cells (p. 24)(as recited in claim 17); sequences for replication and packaging (p. 13)(as recited in claims 12, 13); embodiments where vector includes transposon and nucleotide sequences encoding a transposase (p. 25).
As to the packaging signal as recited in claims 1, 10, Aguilar-Cordova et al. teaches: “packaging methods vary depending on the viral vector used and are known in the art… it is expected that expression of the transposase during packaging results in excision of the transposon from the non-integrating viral vector and a decreased efficiency of packaging (p. 25); it is expected that expression of transposase could result in transposon excision and subsequent interruption of the packaging process (p. 30). Thus, as packaging is interrupted or at decreased efficiency by transposon excision, location of packaging signal within the transposon is obvious from the teachings of Aguilar-Cordova et al. Thus, interrupting or decreasing packaging is demonstrated to already be known and obvious to one of ordinary skill in the art in view of the teachings of Aguilar-Cordova et al. It is noted that Aguilar-Cordova et al. also teaches or suggests regulating transposase expression to overcome an interruption of the packaging process (p. 30)(as also recited in the instant specification: “Furthermore, the expression of the transposase is inducible or repressed, thus ensuring that transpose expression is only provided when desired” [0010]).
Thus the embodiment as claimed is considered to be an obvious embodiment to one of ordinary skill in the art in view of the teachings or suggestions of Aguilar-Cordova et al.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Cordova et al. as applied to claims 1-4, 7, 10-13, 15, 17 above, and further in view of Zhang et al. (“Adenoviral vector-based strategies against infectious disease and cancer,” Human Vaccines and Immunotherapeutics, Vol. 12, No. 8: 2064-2074 (2016))(cited in applicant’s IDS submitted 11/13/2019).
See claims 5, 6 as submitted 10/10/2019.
See the teachings of Aguilar-Cordova et al. above
Aguilar-Cordova et al. does not teach wherein the viral vector is replication-defective or replication-incompetent; E1 deletion.
Zhang et al. teaches: adenoviral vector, including wherein viral vector is replication-defective or replication-incompetent (p. 2065); E1 deletion (p. 2065).
One of ordinary skill in the art would have been motivated to use vector as taught by Zhang et al. with the vector as taught by Aguilar-Cordova et al. Aguilar-Cordova et al. teaches use of adenoviral vectors, and Zhang et al., which also teaches adenoviral vectors, teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
using vector as taught by Zhang et al. with the vector as taught by Aguilar-Cordova et al. There would have been a reasonable expectation of success given the underlying materials (adenoviral vectors as taught by Zhang et al. and Aguilar-Cordova et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Cordova et al. as applied to claims 1-4, 7, 10-13, 15, 17 above, and further in view of Munoz-Lopez et al. (“DNA Transposons; Nature and Applications in Genomics,” Current Genomics, 11: 115-128 (2010))(See PTO-892: Notice of References Cited).
See claims 8, 9 as submitted 10/10/2019.
See the teachings of Aguilar-Cordova et al. above
Aguilar-Cordova et al. does not teach transposon obtained or derived from a Class II DNA, Subclass I transposon; derived from piggyBac.
Munoz-Lopez et al. teaches transposon obtained or derived from a Class II DNA, Subclass I transposon (p. 116); derived from piggyBac (p. 116).
One of ordinary skill in the art would have been motivated to use transposon as taught by Munoz-Lopez et al. with the vector as taught by Aguilar-Cordova et al. Aguilar-Cordova et al. teaches use of transposon, and Aguilar-Cordova et al. teaches such a transposon (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using transposon as taught by Munoz-Lopez et al. with the vector as taught by Aguilar-Cordova et al. There would have been a reasonable expectation of success given the underlying materials (transposons as taught by Aguilar-Cordova et al. and Munoz-Lopez et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Cordova et al. as applied to claims 1-4, 7, 10-13, 15, 17 above, and further in view of Crombie et al. (US20030166890)(See PTO-892: Notice of References Cited).
See claim 16 as submitted 10/10/2019.
See the teachings of Aguilar-Cordova et al. above
Aguilar-Cordova et al. does not teach UCOE.
Crombie et al. teaches UCOE which confers increased proportion of productive gene delivery events and stable transgene expression [0018]; adenovirus vector [0096]; use of transposon [0088].
One of ordinary skill in the art would have been motivated to use UCOE as taught by Crombie et al. with the vector as taught by Aguilar-Cordova et al. Aguilar-Cordova et al. teaches adenovirus vector, and Crombie et al., which also teaches adenovirus vector, teaches the added advantage of including UCOE in vector for increased proportion of productive gene delivery events and stable transgene expression.
One of ordinary skill in the art would have had a reasonable expectation of success for using UCOE as taught by Crombie et al. with the vector as taught by Aguilar-Cordova et al. There would have been a reasonable expectation of success given the underlying materials (adenovirus vector as taught by Crombie et al. and Aguilar-Cordova et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aguilar-Cordova et al. as applied to claims 1-4, 7, 10-13, 15, 17 above, and further in view of Minshull et al. (US20170101647)(See PTO-892: Notice of References Cited).
See claim 16 as submitted 10/10/2019.
See the teachings of Aguilar-Cordova et al. above
Aguilar-Cordova et al. does not teach virus packaging cell line such as HEK293, which reads on virus packaging cell line as recited in claim 16).
Minshull et al. teaches: vectors, transposons (title); use of culture cells HEK293 [0053]..
One of ordinary skill in the art would have been motivated to use cell line as taught by Minshull et al. with the vector as taught by Aguilar-Cordova et al. Aguilar-Cordova et al. teaches use of cells and Minshull et al. teaches such a packaging cell (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using cell line as taught by Minshull et al. with the vector as taught by Aguilar-Cordova et al. There would have been a reasonable expectation of success given the underlying materials (cell lines as taught by Minshull et al. and Aguilar-Cordova et al.) aand methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648